


[exhibitofferlettertos_image1.jpg]


EXHIBIT 10.1




CDI Corporation
1717 Arch Street, 35th Floor
Philadelphia, PA 19103-2768


Tel: 215-569-2000
Fax: 215-636-1233
www.cdicorp.com
December 1, 2011


Stuart Batchelor
The Ridings
216 Forest Road
Coalville
Leics
LE67 3SJ


Dear Stuart:


I am pleased to confirm our offer to you as Senior Vice President, EMEA,
reporting to me. Your first day of employment will be on or near Feb 1st, 2012.


You will employed by CDI Corporation’s subsidiary CDI AndersElite Limited. Your
employment will be subject to the accompanying employment agreement with CDI
AndersElite Limited. Subject to the terms of the employment agreement,
contingent upon company and individual performance, pursuant to the Company’s
Short-Term Incentive Program you will be eligible for an annual bonus target
equivalent to 60% of your annual base salary.  Since you are starting in
December of the 2011 calendar year, the first opportunity for the Company’s
Short Term Incentive Program will be for 2012.  Subject to the terms of the
employment agreement, you will also receive an initial annual equity grant with
a value of 60% of your base salary as determined by the Compensation Committee
of the Company. The grants will be made at the time, in the form of, and with
the terms and conditions determined by the Compensation Committee.


You are also eligible for our Executive Stock Purchase Opportunity Program. This
program provides that for each share of CDI Common Stock that you purchase – up
to 10,000 shares – within a twenty day period following the start of your
employment, the Company will grant you 0.4 shares of time-vested deferred stock
which will vest at the rate of 20% per year over five years, so long as you
retain all the shares purchased. If at any time during the five years you sell
or transfer any of the 10,000 shares, then the remaining unvested shares of
Deferred Stock will be forfeited. Your ability to sell the shares will be
subject to CDI’s ownership and holding requirements.


Stuart, I look forward to having you join my leadership team and the CDI Team
generally and contributing to our business decisions as we develop and implement
the next phase of the company’s growth. Please acknowledge your acceptance of
this offer in the space provided below and sign the accompanying Employment
Agreement.




Sincerely,




Paulett Eberhart
President and CEO








ACCEPTANCE ACKNOWLEDGEMENT




_/s/ Stuart Batchelor________________        Date __2nd DEC___, 2011
Stuart Batchelor


